DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 26 May 2021. 
Claims 1-9 are currently pending and being examined. 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Drawings
The drawings are objected to because G2 not shown in figures, aperture 64 is labeled as 54 in figure 3, body 22 is not shown in figures 2 or 3 (see Spec. p.5 l. 10-11), and Applicant should review the specification and drawings for other possible errors.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 2 lines 1-2 recites “said non-circular aperture”, which lacks antecedent basis. Examiner will interpret as “said aperture”. 
In regards to Claim 9 lines 2-3 recites “said hydraulic fluid”, “said hydraulic ram”, and “said connector”, which all lack antecedent basis because they were not previous claimed in either claims 1 or 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2016/0311089), further in view of Huang (US 2016/0303715).

In regards to Claim 1, Davis teaches a hydraulic torque wrench (hydraulic torque wrench 101) for applying a rotational force to an object (“Referring to FIGS. 1-6, a hydraulic torque wrench 101 has a hydraulic piston 305 that is transforming a hydraulic pressure into a piston force along a piston axis 109A.” ¶[0024]), the torque wrench comprising:
a body (Fig. 1);
an object engaging portion (torque transfer spline 221) for engaging an object to which rotational force is to be applied (“the torque transfer spline 221 may be configured and shaped to mate directly with a nut and/or bolt to be tightened and/or loosened.” ¶[0036]), the engaging portion (221) having an engaging aperture having internal surfaces arranged to engage the object (¶[0036]) and a plurality of first ratchet teeth (ratchet tooth flanks 205; Fig. 5) on an external surface thereof (“a number of ratchet tooth flanks 205 and tooth base radii 207 on the side of the ratchet wheel 203.” ¶[0028]);
a support member (drive plate 208) for retaining the object engaging portion, the support member movable relative to said body and said object engaging portion (Fig. 4);
at least one ratchet mechanism (ratchet cartridge 201; Fig. 5) cooperating with said first ratchet teeth (plate-pawl interfaces 233; Fig. 5A) to facilitate the application of a rotational force to said object engaging portion in a first rotational direction in response to a force being applied to said support member in a first substantially linear direction (“The ratchet wheel 203 is receiving the piston force from the cartridge pawls 232 via a pawl-tooth interface such that the piston force is transformed into a torque around the torque transfer axis 123A. Part of each pawl-tooth interface is a respective pawl front face 240 and pawl front edge radius 239 on the side of the cartridge pawls 232 and a respective one of a number of ratchet tooth flanks 205 and tooth base radii 207 on the side of the ratchet wheel 203.” ¶[0028]) and said ratchet mechanism preventing the application of a rotational force in a second rotational direction, opposite to said first rotational direction (See Fig. 5 showing that the wheel is not capable of going in the reverse rotation direction due to the teeth 237A prevent said rotation); and
side plates (link housing 140; Fig. 7A) extending from said body at least partially covering a junction between said object engaging portion and said support member (see Fig. 7A showing the junction is located within the housing 140), said side plates comprising an aperture (ratchet wheel flange 225 is located within the opening aperture of Fig. 2);  through which said object can extend when the wrench is in use (see Fig. 7A when fully formed the only opening will be for the object on axis 123A, also see Fig. 1).
Davis does not expressly disclose said aperture has a peripheral shape which is not the shape of a single circle.  
However, Huang teaches an aperture (cavity 18) has a peripheral shape which is not the shape of a single circle (see Fig. 5 showing the cavity is made up of two circles).  
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the device of Davis, by the shaped cavity, as taught by Huang, to be able to access the working parts within the side plates. 

In regards to Claim 2, Davis as modified by Huang teaches the wrench according to claim 1, wherein said aperture is based on two non-concentric overlapping circles (Huang: see Fig. 5 showing the cavity is made up of two circles).  

In regards to Claim 3, Davis as modified by Huang teaches the wrench according to claim 2, wherein said circles have different diameters (Huang: see Fig. 5 showing the cavity is made up of two circles having two different diameters). 

In regards to Claim 4, Davis as modified by Huang teaches the wrench according to claim, wherein one of said circles is concentric with an axis of rotation of said object engaging portion (Davis: see Fig. 2 showing the opening is concentric with axis 123A). 

In regards to Claim 5, Davis as modified by Huang teaches the wrench according to claim 1, wherein said ratchet mechanism comprises a ratchet members having at least one second ratchet tooth (Davis: 237A; Fig. 5) for engaging said first ratchet teeth (Davis: 205). 

In regards to Claim 6, Davis as modified by Huang teaches the wrench according to claim 1, wherein said engaging aperture is substantially hexagonal (Davis: see Fig. 7A showing the torque transfer feature 123 is substantially hexagonal in shape). 

In regards to Claim 7, Davis as modified by Huang teaches the wrench according to claim 1, further comprising at least one hydraulic ram (Davis: hydraulic piston 305) for applying said force in said first substantially linear direction to said support member (Davis: “Referring to FIGS. 1-6, a hydraulic torque wrench 101 has a hydraulic piston 305 that is transforming a hydraulic pressure into a piston force along a piston axis 109A.”. 

In regards to Claim 8, Davis as modified by Huang teaches the wrench according to claim 1, further comprising at least one connector portion (Davis: hose connect swivel 113) for connecting said hydraulic ram to a supply of hydraulic fluid (Davis: “The pressurized fluid is preferably communicated to and from hydraulic torque wrench 101 via a hose connect swivel 113 peripherally connected to a housing 105.” ¶[0024]). 

In regards to Claim 9, Davis as modified by Huang teaches the wrench according to claim 1, further comprising at least one hydraulic pump unit for supplying said hydraulic fluid under pressure to said hydraulic ram via said connector (Davis: “The pressurized fluid is preferably communicated to and from hydraulic torque wrench 101 via a hose connect swivel 113 peripherally connected to a housing 105.” ¶[0024] & ¶[0003]). 

Response to Arguments
Specification is still objected to for not being written in the correct format.
Applicant’s arguments with respect to claim 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602.  The examiner can normally be reached on Monday-Thursday 9am-4pm (MST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATIE L GERTH/Examiner, Art Unit 3731 

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731